Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, involve the proper dutiable values of certain merchandise imported from Great Britain. The record upon which said appeals have been submitted for decision shows that the issues herein are the same in all material respects as the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in-this case.
Upon the established facts and following the authority cited, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any amounts added on entry by the importers to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.